Case: 20-50919     Document: 00515972465         Page: 1     Date Filed: 08/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2021
                                  No. 20-50919
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gustavo Placancia-Rosendo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-181-2


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Gustavo Placancia-Rosendo pleaded guilty to one count of unlawfully
   transporting aliens for commercial advantage or financial gain, and he was
   sentenced to serve 21 months in prison and a three-year term of supervised
   release. Now, he argues that the Government breached the plea agreement,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50919        Document: 00515972465        Page: 2   Date Filed: 08/10/2021




                                    No. 20-50919


   thus releasing him from its appellate waiver clause, by failing to ensure that
   he received a sentencing adjustment for acceptance of responsibility
   pursuant to U.S.S.G. § 3E1.1 and that the district court erred by not granting
   him this credit.
          The Government’s alleged breach of a plea agreement may be raised
   on direct appeal despite an appeal waiver, and the issue whether a breach
   occurred is a legal one that is reviewed de novo. United States v. Purser, 747
   F.3d 284, 289-90 & n.11 (5th Cir. 2014). However, where, as here, the
   defendant fails to object to the Government’s alleged breach of the plea
   agreement and does not move to withdraw his guilty plea on grounds that the
   Government broke its sentencing promises, review is for plain error. United
   States v. Hinojosa, 749 F.3d 407, 413 (5th Cir. 2014). Under this standard,
   one must show a clear or obvious error that affected his substantial rights,
   and this court will exercise its discretion to correct a plain error only if it
   “seriously affects the fairness, integrity[,] or public reputation of judicial
   proceedings.” Puckett v. United States, 556 U.S. 129, 135 (2009) (internal
   quotation marks and citation omitted). Placancia-Rosendo has not met this
   standard.
          The record shows that Placancia-Rosendo failed to fulfill his
   obligation under the plea agreement to be completely truthful with the
   Government concerning all of his unlawful activity.           This freed the
   Government of its obligations under the agreement, and there was no breach.
   Because there was no breach, Placancia-Rosendo will be held to the bargain
   he struck, which included a waiver of his appellate rights. This waiver is
   enforceable because the record shows that it was knowing and voluntary. See
   United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005); United States v.
   McKinney, 406 F.3d 744, 746 n.2 (5th Cir. 2005). Additionally, the plain
   language of the agreement shows that it bars Placancia-Rosendo’s challenge




                                         2
Case: 20-50919      Document: 00515972465          Page: 3   Date Filed: 08/10/2021




                                    No. 20-50919


   to the denial of the § 3E1.1 adjustment, as the waiver precludes all sentencing
   claims. The judgment of the district court is AFFIRMED.




                                         3